Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OKLAHOMA


   (1)        ROMA PRESLEY, AS SPECIAL
              ADMINISTRATOR OF THE ESTATE OF
              JOSHUA WAYNE HARVEY,

                            Plaintiff,

   v.                                                    Case No.: 20-cv-387-JFH-FHM

   (2)        CITY OF TULSA, ET AL.

                            Defendants.


                                         JOINT STATUS REPORT


                                  Jury Demanded:        ☒ Yes     ☐ No

         I.      Summary of Claims: Plaintiff’s allegations:

        On August 24, 2018, the Defendant officers, acting pursuant to a practice that condoned,
   ratified, and tolerated excessive force, exposed Joshua Harvey to simultaneous and cumulative
   use of multiple CEWs in violation of written policy, manufacturer product warnings, and CEW
   training materials despite actual knowledge that Joshua was experiencing a mental health crisis.
            After CEW use that far exceeded the maximum cumulative exposure of 15 seconds, the
   Defendant officers exerted pressure on Joshua’s back and continued to do so after Joshua told
   them he couldn’t breathe. Despite the obvious risk to Joshua, the Defendant officers continued
   applying pressure to his back until Joshua suffered cardiac arrest. Despite actual knowledge that
   Joshua was unresponsive, the Defendant officers then failed to take any reasonable steps to
   initiate life-sustaining measures. Joshua later died from his injuries.
            Once Defendant AMRAS was on scene, the employee paramedics failed to reasonably
   assess Joshua’s condition, failed to take control of the scene despite knowledge that Joshua was
   in restraints, and failed to initiate life-sustaining measures within a reasonable period of time.
        Estate has alleged that the officer Defendants violated the Fourth Amendment’s prohibition
   against excessive force, and further alleged the City and former police chief Charles Jordan
   failed to discipline the officers despite their obvious policy violations because the City and
   Jordan have adopted, enforced and maintained a practice of tolerating excessive force that is
   contrary to written policy. Estate has alleged this practice was the moving force behind the
   injuries to Joshua.
            Estate has further alleged the Defendant officers exhibited deliberate indifference to
   Joshua’s serious and emergent medical needs in violation of the Fourteenth Amendment by
   failing to reasonably respond to the life-threatening risk they created.

                                                    1
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 2 of 10




            Estate has also asserted supplemental claims against the City under the Oklahoma
   Governmental Tort Claims Act for statutory excessive force and negligent performance of a law
   enforcement function, and supplemental common law negligence claims against Defendant
   AMRAS.
            Plaintiff filed a lawsuit in Tulsa County District Court on May 5, 2020. Defendants
   filed to remove the case to Federal Court on August 6, 2020. Plaintiff’s claims include: Claims
   against the Defendant Police Officers, pursuant to 42 U.S.C. §1983, alleged violations of
   decedent Joshua Harvey’s Fourth Amendment constitutional rights (excessive force); Claims
   against the Defendant Police Officers, pursuant to 42 U.S.C. §1983, alleged violations of
   decedent Joshua Harvey’s Fourteenth Amendment constitutional rights (deprivation of life
   without due process); Claims against the Defendant Police Officers, pursuant to 42 U.S.C.
   §1983, alleged violations of decedent Joshua Harvey’s Fourteenth Amendment constitutional
   rights (deliberate indifference to medical need); Claims against the City of Tulsa for an alleged
   Fourteenth Amendment violation (deliberate indifferent practices, customs, training, supervision,
   and ratification-Monell claim; against Defendant Jordan, Plaintiff alleges a claim, claim pursuant
   to 42 U.S.C. § 1983, for an alleged Fourteenth Amendment violation (supervisory liability); a
   claim pursuant to 42 U.S.C. §§ 12101-213 (deliberate indifference to rights secured under the
   Americans with Disabilities Act (ADA); state law claims against the City for common law
   negligence, statutory excessive force, and negligent training and supervision; a state law claim
   against American Medical Response Ambulance Service, Inc. (“AMRAS”) for negligent training
   and supervision; also against AMRAS state law claim for negligence-vicarious liability; and
   against all defendants, plaintiff alleges state law claims for wrongful death and survival claim.
   Plaintiff also seeks punitive damages.


      II.     Summary of Defenses:
              A. City of Tulsa Defendants

            1.    Plaintiff fails to state a claim upon which relief may be granted because Joshua
   Harvey’s constitutional rights were not violated and given the circumstance, those rights
   were not clearly established. Given the totality of the circumstances, the defendant officers
   reasonably believed their actions were lawful. The defendant officers are entitled to
   Qualified Immunity.
            2.    Based on Joshua Harvey’s size, strength, his erratic and violent actions in
   physically resisting arrest and refusing to obey commands, and his imminently dangerous
   behavior, the force used on Joshua Harvey was at all times objectively reasonable.
            3.    Joshua Harvey’s failure to comply with reasonable police commands, his
   escalating erratic, violent criminal behavior of breaking a locked glass door of a bank with
   people inside the bank, and his active resisting arrest, posed an immediate threat to the
   safety of the TPD officers and others, thus the officers’ use of force was at all times objectively
   reasonable.
            4.    Given the totality of the facts and circumstances known to the TPD officers at
   the time force was used, judged from the perspective of a reasonable office, the use of force,
   at all times was objectively reasonable.
            5.    The defendants’ actions or inactions did not proximately cause Plaintiff’s
   injuries.

                                                   2
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 3 of 10




           6.     The City’s policies were lawful and constitutional on their face, and the
   Plaintiff cannot prove that the City’s policies, practices, or procedures caused any alleged
   constitutional injury to Joshua Harvey.
           7.     Defendants deny there is any direct causal link which supports Plaintiff’s
   claims that any policy or custom, or the alleged failure of the City to adopt a policy or custom,
   or to adequately train or supervise Defendants or any other City employee was the direct
   cause of any damage or injury to Plaintiff.
           8.     Defendants did not have actual or constructive notice that their actions or
   failure to act were substantially certain to result in a violation of Joshua Harvey’s
   constitutional rights, nor did the Defendants consciously or deliberately choose to disregard
   any such risk of harm.
           9.     Absent a properly proven predicate constitutional violation by an individual
   defendant, the City cannot be held liable under Section 1983 for alleged failures of policy,
   training or supervision.
           10.    The City or its final policy makers, including Charles Jordan, did not act or fail
   to act in any way that would have ratified any alleged constitutional violation or the basis for
   any such allegations. The City’s enforcement of the City’s policies was not the moving force
   behind any alleged constitutional violations.
           11.    The City is not subject to vicarious or respondeat superior liability.
           12.    Plaintiff’s claims are or may be barred by applicable statute(s) of limitations.
           13.    The need for further training or supervision was not so obvious to the
   policymaking officials as to support liability.
           14.    Plaintiff fails to state a claim for supervisory liability against defendants
   because Joshua Harvey’s constitutional rights were not violated and no actions of Defendant
   Jordan or any final policy-maker was the cause of any alleged constitutional violation.
   Defendant Jordan did not act with recklessness or deliberate indifference to Joshua Harvey’s
   constitutional rights. Further, Defendant Jordan did not know of or acquiesce to any alleged
   violation of Joshua Harvey’s constitutional rights and Defendant Jordan’s actions were not
   negligent in any manner.
           15.    The defendants’ actions were at all times reasonable under the circumstances.
           16.    There is no evidence that the Defendants acted with any malice towards
   Plaintiff.
           17.    The damages complained of may have been caused in whole or in part by third
   parties over whom the City exercises no control.
           18.    Plaintiff fails to allege a sufficient basis for policy, pattern and custom
   warranting the imposition of liability.
           19.    Defendants, at all relevant times, had probable cause for any and all actions
   taken and acted at all times defendants’ actions were objectively reasonable, in good faith,
   and without malice.
           20.    The City is not jointly and severally liable.
           21.    The doctrine of collateral estoppel/issue preclusion bars liability against the
   defendants.
           22.    The doctrine of waiver bars liability against the defendants.
           23.    Plaintiff cannot recover punitive damages against the City.
           24.    Plaintiff’s claim for punitive damages are further barred by Oklahoma and
   United States Constitutions.
                                                  3
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 4 of 10




           25.     Plaintiff’s state law causes of action are or may be barred in whole or in part
   by the Oklahoma Governmental Tort Claims Act, , 51 O.S. §§ 151 et seq.
           26.     Joshua Harvey’s violent actions were the legal cause of his injuries.
           27.     Plaintiff’s claims may be barred, in whole or in part by the Oklahoma
   Governmental Tort Claims Act.
           28.     The Plaintiff’s claims are barred by the doctrine of contributory negligence.
           29.     The Plaintiff’s claims are barred by the doctrine of assumption of the risk.
           30.     The Plaintiff’s claims are barred because Joshua Harvey’s death was caused by
   pre-existing conditions, including his severe atherosclerotic cardiovascular disease,
   cardiomegaly, and kidney disease.
           31.     The City is not jointly and severally liable.
           32.     Plaintiff’s claims for damages are barred by the equitable doctrine of Unclean
   Hands.
           33.     Plaintiff’s claims for damages are barred because Joshua Harvey’s death was
   caused by methamphetamine toxicity and pre-existing health conditions.
           34.     Plaintiff fails to state a cause of action because defendants did not violate
   Joshua Harvey’s Fourth or Fourteenth Amendment rights under the constitution.
           35.     Plaintiff fails to state a cause of action under the Americans with Disabilities
   Act, 42 U.S.C. §12101-213 as this statute prohibits discrimination against people with
   disabilities in employment, transportation, public accommodations, communications and
   access to state and local government programs and services. Any such claim of violation is
   not the legal cause of Plaintiff’s damages.
           36.     Plaintiff fails to state a cause of action for Wrongful Death.
           37.     Plaintiff fails to state a cause of action for Plaintiff’s Survivor claim.
           38.     All tort claims against the City are subject to the requirements of the Oklahoma
   Government Tort Claims Act. The City demands strict compliance therewith.
           39.     Any claim for damages under the Tort Claims Act is limited to the caps set forth
   in the GTCA: $175,000.00 for personal injuries.
           40. Plaintiff’s claim for injuries is or may be barred in whole or in part by the
   Oklahoma Governmental Tort Claims Act, 51 O.S. § 151 et seq.
           41. The alleged physical conditions complained of are the natural, probable and
   proximate result of the physical condition, anatomy, and physiology of Joshua Harvey, and any
   injuries or damage which he may have sustained were not the result of any act or omission on the
   part of the defendants.

              B. Defendant AMRAS

      1. Defendant AMRAS denies all claims and allegations against it.
      2. AMRAS affirmatively denies the care and treatment provided was negligent in any respect and was
         instead in accordance with the prevailing standard of care.
      3. AMRAS denies that any of its agents, servants or employees was negligent in any way concerning
         the care and treatment of the deceased, Mr. Harvey.
      4. AMRAS states that all of the care and treatment provided meets or exceeds the applicable standard
         of care.
      5. AMRAS asserts that the damages allegedly sustained by the deceased were alternatively caused by
         his general medical conditions, diseases, infections, or injury and/or the result of pre-existing,


                                                     4
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 5 of 10




                unforeseeable or unavoidable complications due to the underlying conditions or injury of the
                deceased for which AMRAS is not responsible.
          6.    AMRAS asserts that the damages allegedly sustained in this case are limited by the Affordable
                Access to Healthcare Act and by Okla. Stat. tit. 12, § 3009.1 and by Okla. Stat. tit. 23, §61.2.
          7.    Should AMRAS be found to have breached the standard of care in any respect, which is not
                admitted but is expressly denied, AMRAS states that any such breach was not the proximate cause
                of the deceased's medical outcome.
          8.    AMRAS affirmatively asserts that any damages sustained by the deceased were due to other
                unrelated conditions and/or the result of unperceivable and unavoidable complications due to the
                underlying conditions of the deceased for which AMRAS is not responsible.
          9.    For further answer and defense, AMRAS states that the deceased's condition was the result of an
                unavoidable incident, casualty and/or misfortune occurring without fault on the part of AMRAS.
          10.   In the alternative, AMRAS states that the alleged injuries to the deceased were proximately caused
                by the negligence of third parties over whom AMRAS had no control and for whom AMRAS was
                not responsible.
          11.   AMRAS is entitled to a credit or offset for all consideration paid to Plaintiff by virtue of any type
                or form of settlement agreement entered into by between the Plaintiff and any other party or entity
                in regard to this circumstance.
          12.   The case may also involve issues associated with "loss of chance" type claims.
          13.   AMRAS would request this Court dismiss Plaintiff's claim for punitive damages as there is no
                evidence to support a punitive damages claim against them.
          14.   AMRAS would state that Plaintiff's claim for punitive damages is unconstitutional and violates the
                due process clauses of the Fifth and Fourteenth Amendments to the United States Constitution and
                of Article II, Section 7 of the Oklahoma Constitution for the following reasons:
          15.   The standards under which claims are submitted are so vague as to be effectively meaningless and
                threaten deprivation of property for the benefit for society without the protection of fundamentally
                fair procedures;
          16.   The highly penal nature of punitive damages threatens the possibility of excessive punishment and
                almost limitless liability without the benefit of fundamentally fair procedures or any statutory
                limitations; and,
          17.   The introduction of evidence of the Defendants' financial worth is so prejudicial as to impose
                liability and punishment in a manner bearing no relation to the extent of any injury allegedly
                inflicted or to any benefit to Plaintiff from any alleged wrongdoing, and therefore, any verdict
                would be the result of bias and prejudice in a fundamentally unfair manner.
          18.   AMRAS further states that Plaintiff's claim for punitive damages constitutes an unconstitutionally
                excessive fine under Article II, Section 9 of the Oklahoma Constitution because such highly penal
                sanctions may be imposed for the benefit of society under standards so vague and effectively
                meaningless as to threaten unlimited punishment bearing no relation to the extent of any injury
                allegedly inflicted at the unbridled discretion of the jury.
          19.   AMRAS reserves the right to amend this Answer to state differing denials, affirmative defenses,
                counterclaims, cross claims and/or third-party claims during the course of discovery.
          20.   Any and all affirmative defenses asserted by the remaining Defendants.


          C. Defenses to be Abandoned: None.

   III.         Motions Pending (Include Docket Number, Description and Date at Issue):

                None.


                                                             5
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 6 of 10




   IV.   Stipulations:


         A. Jurisdiction Admitted:      ☒ Yes         ☐ No (If no, explain.)


         B. Venue Appropriate:          ☒ Yes         ☐ No (If no, explain.)


         C. Facts:

            1. Defendants Nigel Harris, Steven Douglas, Jaye Taylor, and Patrick Dunlap were
               employed as police officers with the City of Tulsa on the incident date;
            2. Defendant Charles Jordan was employed as the Chief of Police for the City of
               Tulsa’s police department on the incident date;
            3. Defendant Charles Jordan was a final policymaker for the City of Tulsa on the
               incident date for training, investigating, and disciplining persons employed as
               police officers with the City of Tulsa;
            4. On the incident date, the City of Tulsa had in effect a written use of force policy;
            5. Joshua Harvey died on August 27, 2018.

         D. Law:

            1. 42 U.S.C. § 1983
            2. 51 O.S. § 151 et seq.
            3. Negligence (Oklahoma common law)

   V.    Proposed Deadlines:

         A. Parties to be Added by:

            September 25, 2020

         B. Proposed Discovery Cutoff Date (4 Months of Discovery Unless Extended by the
            Court for Good Cause):

            May 3, 2021

         C. Fact Witness Lists to be Exchanged by:

            January 22, 2021

         D. Proposed Date for Expert Reports by Plaintiff and Defendant:

            Plaintiff:         February 5, 2021
            Defendants:        March 26, 2021

                                                  6
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 7 of 10




   VI.    Fed. R. Civ. P. 26(f) Discovery Plan

          A. Should any changes be made to the timing, form or requirements for disclosures
             under Rule 26(a)? ☐ Yes (If yes, explain.) ☒ No

          B. When were or will initial disclosures under Rule 26(a)(1) be made? September 8,
             2020

             Note that pursuant to Rule 26(a)(1), initial disclosures must be made within 14 days
             after you confer for the purpose of preparing this discovery plan. All parties are under
             an affirmative duty to (i) comply with the mandatory disclosure requirements, and (ii)
             notify the Court of any non-disclosure so that the issue can be promptly referred to a
             magistrate judge for resolution. Failure of any party to disclose information or failure
             of any party to bring disclosure issues to the Court’s attention in a timely manner may
             result in sanctions, including prohibiting the use of that information at trial pursuant to
             Rule 37(c)(1).

          C. Should discovery be conducted in phases and/or should discovery be limited at this
             time to particular subject matters or issues?       ☐ Yes        ☒ No

          D. Should any changes be made in the limitations on discovery imposed by the Federal
             Rules of Civil Procedure or the Local Civil Rules?
             ☐ Yes (If yes, explain.)
             ☒ No

          E. Proposed Number of Fact and Expert Depositions:

             1. To be allowed for Plaintiff? 10/5

             2. To be allowed for City of Tulsa Defendants? 10/5

             3. To be allowed for Defendant AMRAS? 10/5

          F. Is there a need for any special discovery management order(s) by the Court?
             ☐ Yes (If yes, explain.)
             ☒ No

          G. The parties are directed to Guidelines for Discovery of Electronically Stored
             Information on the public website at www.oknd.uscourts.gov for advice on the
             production of electronic information.

   VII.   Anticipated Dispositive Motions?
            ☒ Yes (If yes, describe.)
            ☐ No

                                                   7
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 8 of 10




                 Defendants anticipate filing dispositive motions.

   VIII. Do all parties consent to trial before the assigned magistrate judge? ☐ Yes ☒ No

          If yes, please email a proposed Consent to Magistrate for Trial (AO-085) to the Clerk via
          the designated mailbox at CM-ECFIntake_OKND@oknd.uscourts.gov and indicate the
          month and year in which trial by the magistrate judge is requested. Please do not file
          proposed documents as an attachment to a document. (Refer to Section XIV of the
          CM/ECF Administrative Guide of Policies and Procedures for further instruction
          regarding proposed documents.)

   IX.    Is there any matter that should be referred to the assigned magistrate judge for final
          disposition upon partial consent of all the parties pursuant to Local Rule 73.1?
          ☐ Yes       ☒ No

          If yes, please email a completed, proposed Consent to Magistrate Disposition Motion
          (AO 085A) to the Clerk via the designated mailbox at CM-
          ECFIntake_OKND@oknd.uscourts.gov. Please do not file proposed documents as an
          attachment to a document. (Refer to Section XIV of the CM/ECF Administrative Guide
          of Policies and Procedures for further instruction regarding proposed documents.)

   X.     Settlement Plan (Check one):

          ☒ Settlement Conference Requested After: Close of discovery. Defendants request a
   conference after ruling on dispositive motions.

             Describe Settlement Judge Expertise Required, If Any: Civil rights.

          ☐ Private Mediation Scheduled On:

          ☐ Other ADR (Explain):

          ☐ ADR Appropriate:
            ☐ Yes
            ☐ No (If no, explain.)

          Copy of the Court’s ADR Booklet Provided to Clients as Required?

                 Plaintiffs:       ☒ Yes         ☐ No

                 Defendants:       ☒ Yes         ☐ No

   XI.    Does this case warrant special case management?
          ☐ Yes (If yes, explain.)
                                                  8
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 9 of 10




          ☒ No

   XII.   Do the parties request that the Court hold a scheduling conference? ☐ Yes ☒ No

          If a conference is not requested or ordered by the Court, the Court will, after receiving
          this report, issue a scheduling order based on the information contained in this report.

   XIII. Estimated Trial Time: 4-5 days


          ATTORNEYS FOR PLAINTIFF

          /s/Damario Soloman-Simmons
          Damario Solomon-Simmons
          Solomon-Simmons Law
          601 South Boulder Avenue, Suite 600
          Tulsa, OK 74119
          dss@solomonsimmons.com

          and

          J. Spencer Bryan
          Steven J. Terrill
          Bryan & Terrill Law, PLLC
          9 East 4th Street, Suite 307
          Tulsa, OK 74103
          jsbryan@bryanterrill.com
          sjterrill@bryanterrill.com

          ATTORNEYS FOR CITY OF TULSA, HARRIS, DOUGLAS, TAYLOR, DUNLAP,
          JORDAN

          /s/ Michelle McGrew
          David E. O’Meila, OBA 6779
          City Attorney
          Gerald M. Bender, OBA #14471
          Litigation Division Manager
          T. Michelle McGrew, OBA #20279
          Kristina L. Gray, OBA #21685
          Senior Assistant City Attorneys
          City Hall, One Technology Center
          175 East Second Street, Suite 685
          Tulsa, Oklahoma 74103
          (918) 596-7717 Telephone
          (918) 596-9700 Facsimile
          domeila@cityoftulsa.org

                                                   9
Case 4:20-cv-00387-JFH-CDL Document 17 Filed in USDC ND/OK on 08/27/20 Page 10 of 10




         gbender@cityoftulsa.org
         mmcgrew@cityoftulsa.org
         kgray@cityoftulsa.org


         ATTORNEYS FOR AMRAS

         /s/Lindsey Albers
         Nathan E. Clark, OBA # 17275
         Lindsey E. Albers, OBA #19394
         Rhodes, Hieronymus, Jones,
         Tucker & Gable, PLLC,
         Two West 2nd Street, Suite 1000
         P.O. Box 21100
         Tulsa, OK 74121-1100
         Telephone: 918/582-1173
         Facsimile: 918/592-3390
         nclark@rhodesokla.com
         lalbers@rhodesokla.com




                                           10
